         Case 1:17-cr-00684-ER Document 248 Filed 05/31/19 Page 1 of 1

                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York


                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  May 31, 2019


BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

         Re: United States v. Bland,
             No. 17 Cr. 684 (ER)

Dear Judge Ramos:

        The Government writes in advance of the defendant’s sentencing in the above-referenced
matter to submit the attached letter received from the University of Southern California.


                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney

                                           By:    ___/s/___________________________
                                                  Eli J. Mark
                                                  Assistant United States Attorney
                                                  (212) 637-2431

cc:    Defense Counsel (by ECF)
